Citation Nr: 0936692	
Decision Date: 09/28/09    Archive Date: 10/09/09	

DOCKET NO.  08-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2007 and January 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Veteran appeared at a hearing held before the 
undersigned.  The hearing transcript is of record. 


FINDINGS OF FACT

1.  Chronic left ear hearing loss is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.  

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  Chronic left ear hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in the left ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in January 2009, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober,14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for left 
ear hearing loss, as well as for chronic tinnitus.  In 
pertinent part, it is contended that the Veteran's hearing 
loss (and tinnitus) is the result of exposure to noise at 
hazardous levels during his period of active military 
service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 153 
(1999).  

Where a Veteran served for ninety (90) days or more during a 
period of war, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

In the present case, at the time of a service entrance 
examination in early December 1965, pure tone air conduction 
threshold levels, in decibels, were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left 
Ear
-5(10)
  -5(5)
  -5(5)
 5(15)
15(20)
40(50)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]

At the time of a subsequent service entrance examination in 
April 1966, the Veteran denied any problems with hearing 
loss.  An audiometric examination showed pure tone air 
conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left 
Ear
0(15)
 -5(5)
 -5(5)
 -5(5)
5(10)
35(45)

At the time of a service medical examination in July 1968, 
the Veteran once again denied any problems with hearing loss.  
An audiometric evaluation conducted at that time, revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Left 
Ear
 10
  10
     
10
     
10
     
10
     
10
     
10
     
10

Hearing for the whispered voice was 15/15 in the Veteran's 
left ear, and no pertinent diagnosis was noted.

An audiometric evaluation conducted as part of the Veteran's 
service separation examination in February 1969 revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Left 
Ear
  10
  10
     
10
     
10
     
10
     
10
     
10
     
10

Once again, hearing for the whispered voice in the Veteran's 
left ear was 15/15, and no pertinent diagnosis was noted.  

At the time of a private audiometric examination in March 
2000, the Veteran gave a history of decreased hearing in his 
left ear "for years."  According to the Veteran, however, his 
hearing appeared to be getting worse.  Reportedly, the 
Veteran's left ear frequently felt as if it were "plugged."  
When questioned, the Veteran denied any significant noise 
exposure, and similarly denied any problems with tinnitus.  
The pertinent diagnosis noted was of a moderately severe loss 
in the Veteran's left ear above 3,000 Hertz, which appeared 
to have a conductive component, though the stapedius reflex 
was still present.  

At the time of a subsequent private audiometric examination 
in October 2003, the Veteran reported that he was still 
having difficulty with his hearing, in particular, in 
"meetings."  According to the examining audiologist, the 
Veteran's pure tone thresholds were unchanged from his 
audiometric examination in March 2000.  Further noted was 
that audiometric test results were consistent with possible 
early left otosclerosis.  

Private audiometric test results dated in July 2005 were 
reported as consistent with a slight to severe mixed hearing 
loss in the Veteran's left ear for the frequency range 3,000 
Hertz and above.  

In early December 2006, a private audiometric evaluation was 
accomplished.  At the time of examination, the Veteran 
indicated that he had served in the Marine Corps from 1966 to 
1969.  According to the Veteran, during the bulk of those 
years, he was in teletype communications, which did not 
involve exposure to excessive noise.  However, during the 
last 3 or 4 months of his enlistment, he reportedly "flew 
courier" in helicopters, which he described as an environment 
in which the noise level was "quite high."  According to the 
Veteran, he would generally sit in seats which faced the open 
door, where there was no "baffling" on the engines, which 
were piston-driven.  Reportedly, the Veteran would generally 
fly between 2 and 6 flights a day, and was not provided any 
hearing protection.  The Veteran additionally reported that 
he flew in Chinook helicopters, which had a somewhat 
different seating arrangement, but which he described as 
"very noisy," to the extent that one "had to yell" in order 
to be heard.  The Veteran added that he was sometimes engaged 
in the shooting of small arms while flying.  When questioned, 
the Veteran indicated that he did not recall when he first 
became aware of his hearing loss.  However, it had become 
problematic for him several years ago, at which time he was 
diagnosed with otosclerosis in his right ear.  According to 
the Veteran, he experienced tinnitus in his right ear only, 
which had been present "for a few years."  When further 
questioned, the Veteran indicated that, following his 
military service, he had several jobs, including one as a 
meter reader for a power company, another in retail sales, 
and another working in an automobile repair shop for two 
years, which involved working around air wrenches and other 
high level noise.  Also noted was that the Veteran had spent 
a period of time working in the newspaper business.  The 
Veteran indicated that he had done a significant amount of 
hunting, but always wore ear protection when sighting in his 
rifle.  Also noted was that the Veteran had been involved in 
shooting exercises during basic training, as well as in 
periodic requalifying exercises, where, reportedly, no ear 
protection was provided.  

Audiometric examination revealed essentially normal 
thresholds through 3,000 Hertz in the Veteran's left ear, 
with a moderately severe sensorineural hearing loss above 
that test frequency.  Based on audiometric findings, the 
Veteran's hearing loss in his left ear had not changed since 
March of 2000.  Word recognition at elevated speech levels 
utilizing NU-6 word lists revealed normal word recognition 
skills in the Veteran's left ear.  The pertinent diagnosis 
noted was of a moderately severe sensorineural hearing loss 
in the Veteran's left ear.  According to the examiner, the 
configuration of hearing loss in the Veteran's left ear was 
not "not inconsistent" with a history of noise exposure.  
Moreover, according to the examiner, it was as likely as not, 
"based on (the Veteran's) anecdotal history and without a 
review of his claims file," that the onset of hearing loss in 
the Veteran's left ear dated back to his military service.  

In June 2007, a VA fee basis audiometric examination was 
accomplished.  In a report of that examination dated in July 
2007, it was noted that the Veteran's chief complaint 
consisted of decreasing hearing acuity bilaterally, as well 
as bilateral tinnitus, somewhat more severe in his right ear 
than his left.  Noted at the time of examination was that the 
Veteran's greatest difficulties arose when trying to listen 
to soft voices and understand speech in crowded situations.  
According to the Veteran, he used his left ear on the 
telephone.  The Veteran described his tinnitus as worse in 
the right ear, and represented by a "constant ringing sound," 
which had been present for the past 5 to 6 years.  According 
to the Veteran, he had served in the United States Marine 
Corps from 1966 to 1969, most of which time was spent doing 
teletype communications, where it was "relatively quiet."  
However, according to the Veteran, for the last several 
months, he did travel in courier helicopters, sometimes 
making 5 to 6 trips per day.  Reportedly, noise in the 
helicopters was "extensive," and the Veteran was not provided 
ear protection.  When questioned, the Veteran indicated that, 
following his release from the United States Marine Corps, he 
worked as a radio announcer, followed by 30 years as a 
circulation manager for a newspaper.  

Audiometric examination revealed essentially normal hearing 
thresholds in the Veteran's left ear in the frequency range 
from 250 to 3,000 Hertz, with a precipitous, severe 
sensorineural hearing loss in the range from 4,000 through 
8,000 Hertz.  Speech reception thresholds agreed with pure 
tone averages, and the Veteran's word discrimination ability 
was excellent as measured by Maryland CNC Word Lists.

Noted at the time of examination was that the Veteran's 
service medical records were available for review, and that, 
in them, the examining audiologist found several hearing 
tests done at Micken Hearing Services in Bozman (Montana).  
Also present were enlistment and separation health screenings 
which included hearing tests.  Significantly, in both of 
those hearing screenings, the Veteran's hearing acuity was 
within normal limits bilaterally.  

According to the examining audiologist, the noise to which 
the Veteran was exposed while a courier in helicopters was 
undoubtedly extremely loud and potentially damaging to the 
inner ear.  However, there was no evidence of any hearing 
loss upon the Veteran's release from the United States Marine 
Corps.  According to the examiner, the Veteran's left ear 
hearing loss was typical of that induced by noise.  However, 
there was no evidence of any left ear hearing loss upon the 
Veteran's release from the military.  In the opinion of the 
examiner, the Veteran's tinnitus could be the result of a 
combination of the otosclerosis in his right ear and 
sensorineural hearing loss in his left ear, but was "most 
likely not attributable to the noise he was exposed to in the 
Marine Corps given the lack of hearing loss upon his 
release."  

At the time of a private audiometric examination in late 
August 2007, it was noted that the Veteran was being seen as 
a "self-referral" for a third opinion, inasmuch as two 
previous opinions had stated that he would not qualify for 
service connection for hearing loss.  According to the 
Veteran, he had served in the military beginning in 1966, at 
which time he was exposed to helicopter noise several times a 
day flying as a courier during the Vietnam War.  Additionally 
noted was that information provided regarding the Veteran's 
service as a teletype operator was unreliable, inasmuch as, 
during service, he had been designated to 2 to 2 1/2-hour 
flights anywhere from 2 to 6 times a day.  According to the 
Veteran, during his 13 months in Vietnam, he was exposed to 
constant noise overhead from helicopters, in addition to 
noise during his own helicopter flights, all without the 
benefit of hearing protection.  When questioned, the Veteran 
indicated that he did not recall having a hearing test on 
separation.  According to the Veteran, he experienced 
tinnitus bilaterally.  Additionally noted was that, following 
the Veteran's discharge from service, he had worked in 
newspaper circulation management, where he was not exposed to 
high noise levels.  While outside work, the Veteran 
occasionally hunted, according to Veteran, this was not a 
constant hobby.

Audiometric evaluation revealed essentially normal hearing 
sensitivity through 3,000 Hertz, sloping to a moderate high 
frequency sensorineural hearing loss in the left ear 
consistent with noise exposure.  In the "professional 
opinion" of the examining audiologist, the Veteran's hearing 
loss and tinnitus in his left ear was "consistent with noise 
exposure more likely than not with at least its onset 
connected to military service."  

In an attempt to reconcile the aforementioned divergent 
opinions, in June 2008, the Veteran's claims folder was 
furnished to a VA otolaryngologist.  That physician indicated 
that he had reviewed the Veteran's entire claims folder, 
which review showed a history of noise exposure on three 
occasions, specifically, while flying courier in helicopters; 
during basic training on the rifle range; and while working 
in an auto body shop following military service.  According 
to the evaluating physician, the Veteran's induction 
audiogram showed a 40- to 45-decibel loss at 6,000 Hertz in 
his left ear, while his audiogram at discharge showed 
bilateral normal hearing.  Significantly, there was no 
mention in the Veteran's records of tinnitus while in the 
military.

Further review of the Veteran's file showed that audiograms 
of March 2000 through August 2000 all showed a mild high 
frequency sensorineural hearing loss, specifically, at the 
frequencies 4,000, 6,000 and 8,000 Hertz of 60 to 70 decibels 
in the Veteran's left ear.  

Noted at the time of examination was that hearing loss in the 
Veteran's left ear was recorded at the time of his induction 
audiogram.  However, the discharge audiogram was normal.  
According to the examiner, he was unable to reconcile the 
difference between the Veteran's entry and exit audiograms, 
but had to assume that some hearing loss existed.  
Significantly, while the Veteran seemed to have experienced 
additional hearing loss in the high frequencies in his left 
ear since the time of his discharge, he had given a history 
of noise exposure in his civilian work.  

According to the VA physician, he could not support the 
December 2006 conclusion, inasmuch as the examiner at that 
time did not have the Veteran's claims file to review, and, 
accordingly, could not compare his audiograms against those 
at induction and discharge.  Moreover, the examiner was 
unable to support the August 2007 conclusion, because the 
Veteran's hearing loss was already evident in his left ear at 
the time of induction, and the amount of additional hearing 
loss following military service was consistent with age and 
civilian noise exposure.  While the Veteran may have had some 
mild high frequency hearing loss in his left ear at the time 
of induction, some weight had to be given to his discharge 
audiogram, which was normal in both ears.  

Under the circumstances, it was the opinion of the examiner 
that it was less likely than not (that is less than 
50 percent probability) that the Veteran's current hearing 
loss and tinnitus were caused by or a result of noise 
exposure during his military service.  As part of the 
rationale for his opinion, the examiner offered a reference 
to a particular treatise, entitled "Etiology of Hearing Loss 
in Adults," which reported that everyday noise exposure, 
compounded over time, had an impact upon a person's ability 
to hear and ultimately on the degree of the presbycusis which 
developed.  Further noted was that constant exposure to loud 
noises could cause high frequency sensorineural hearing loss.  

The Veteran argues that his current left ear hearing loss and 
tinnitus is the result of exposure to acoustic trauma in 
service, specifically, a combination of helicopter noise and 
small arms fire.  However, a preponderance of the medical 
evidence establishes that this is not the case.  As noted 
above, at the time of the Veteran's separation from service, 
his hearing in the left ear was entirely normal.  Moreover, 
at no time during the Veteran's period of active military 
service did he voice complaints of, or receive a diagnosis of 
or treatment for, a left ear hearing loss or tinnitus.  
Significantly, at a time of a private audiometric examination 
in March 2000, which examination, it should be noted, 
represents the first clinical evidence of chronic hearing 
loss in the Veteran's left ear, he specifically denied any 
problems with tinnitus.  The normal discharge examination and 
the prolonged period without complaints or treatment for left 
ear hearing loss and tinnitus factor against the Veteran's 
claims.

Of some interest is the fact that, at the time of the 
aforementioned private audiometric examination in December 
2006, the Veteran indicated that, during the bulk of his 
service in the Marine Corps, he worked in "teletype 
communications," an area which did not, by the Veteran's own 
admission, involve exposure to excessive noise.  According to 
the Veteran, only the last 3 or 4 months of his enlistment 
involved exposure to noise while flying "courier" in 
helicopters.  The Veteran reiterated these facts during the 
course of a VA fee-basis audiometric examination in June 
2007, at which time he once again indicated that he had spent 
the majority of his time in service doing teletype 
communication, which was relatively quiet, with only the last 
several months being spent in courier helicopters, where his 
noise exposure reportedly occurred.  Not until the time of a 
private audiometric examination in August 2007, which 
examination was undertaken "because two prior opinions (had 
stated) that (the Veteran) would not qualify for service 
connection hearing loss," did the Veteran adjust his story, 
indicating that the previous information provided regarding 
his service as a teletype operator was "unreliable," and 
that, beginning in 1966, he had been exposed to helicopter 
noise several times a day while flying as a courier during 
the Vietnam war.  Such a variance in reported history clearly 
calls into question the credibility of the Veteran's 
statements, in particular, as regards the nature and etiology 
of his current left ear hearing loss and tinnitus.  

In evaluating the Veteran's claims, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as a health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App.279, 284 
(1997).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that guiding factors in evaluating the probative value 
of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was a product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.  Significantly, the (Court) 
further indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id.  

In the case at hand, the Board does not question the 
competence or professional expertise of the private 
audiologist who, in December 2006, offered the opinion that 
the "configuration" of the Veteran's left ear hearing loss 
was "not inconsistent" with a history of noise exposure.  
However, that is not the same as saying that the Veteran's 
sensorineural hearing loss in the left ear is, in fact, the 
result of noise exposure sustained during the Veteran's 
period of active military service.  Significantly, while at 
the time of the aforementioned private audiometric 
examination in August 2007, the Veteran denied any exposure 
to noise at high levels outside of his military service, he 
previously had clearly indicated that, subsequent to service, 
he had spent two years working in an auto body repair shop 
"around air wrenches and other high level noise."  Moreover, 
the audiologist who provided the December 2006 opinion 
linking the Veteran's left ear hearing loss and tinnitus to 
his inservice noise exposure freely admitted that he did not 
have access to the Veteran's claims folder, and that his 
opinion was based in large part on the Veteran's "anecdotal 
history."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board acknowledges that, following the aforementioned 
private audiometric examination in August 2007, the examiner 
was of the opinion that the Veteran's left ear hearing loss 
and tinnitus were "consistent" with noise exposure which more 
likely than not had its onset during the Veteran's military 
service.  However, as noted above, that examiner had been led 
to believe that the majority of the Veteran's military 
service had been spent exposed to helicopter noise "several 
times a day flying as a courier during the Vietnam War."  
Moreover, and as previously noted, the Veteran had informed 
that examiner that, outside of his military service, he had 
only worked in the area of newspaper circulation and 
management, where he was not exposed to high noise levels.  
On at least two other occasions, the Veteran has offered a 
rather different description of his postservice noise-
exposure history.  Moreover, a VA otolaryngologist, following 
a full review of the Veteran's claims folder, including all 
of the aforementioned information, in June 2008 specifically 
indicated that he could not support the December 2006 and 
August 2007 conclusions (that the Veteran's left ear hearing 
loss and tinnitus were related to service), inasmuch as those 
examiners did not have access to the Veteran's claims file, 
and could therefore not compare his audiograms at the time of 
induction and separation (at which time, it should be noted, 
the Veteran's hearing in the left ear was entirely within 
normal limits).  The examiner further indicated that he 
agreed with the July 2007 conclusion (that the Veteran's 
hearing loss and tinnitus were not related to service) 
because his current hearing loss was consistent with that 
found in advancing age and his additional history of noise 
exposure in civilian life.  Once again, it was emphasized 
that some weight had to be given to the Veteran's discharge 
audiogram, which was normal in both ears.  In the opinion of 
the VA physician, it was "less likely than not the case that 
the Veteran's current hearing loss and tinnitus were caused 
by or a result of noise during his military service."  

The Board finds the aforementioned VA opinion highly 
probative because that opinion was based upon a full review 
of the Veteran's claims file, including all opinions both pro 
and con regarding the nature and etiology of the Veteran's 
left ear hearing loss and tinnitus.  See Hernandez-Toynes v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner provided reasons and bases for 
his medical opinion, and pointed to the evidence which 
supported his opinion.  The VA examiner's opinion is also 
consistent with other evidence of record, i.e., the normal 
service discharge examination findings, the prolonged period 
post service without complaint or treatment, and 
consideration of the Veteran's post service noise exposure.  
See Hernandez-Toynes v. West, supra.  Under the 
circumstances, the Board is of the opinion that the probative 
medical evidence of record establishes that the Veteran's 
left ear hearing loss and tinnitus did not have their origin 
during his period of active military service.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his left ear hearing loss and 
tinnitus.  However, the Board rejects the Veteran's 
assertions to the extent that he seeks to etiologically 
relate his left ear hearing loss and tinnitus to inservice 
noise exposure.  As noted above, the Veteran's statements 
have been inconsistent.  Moreover, as a lay person, the 
Veteran is not competent to create the requisite causal nexus 
for his left ear hearing loss and tinnitus.  Rather, evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training or education, none of which the Veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current left ear hearing 
loss or tinnitus, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  The probative and 
persuasive evidence weighs against the Veteran's claims.  
Accordingly, service connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veteran's Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January 2007, and in March and April 2008.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for chronic tinnitus is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


